Title: From George Washington to John Harvie, 10 February 1784
From: Washington, George
To: Harvie, John



Sir,
Mount Vernon 10th Feby 1784

After an absence of almost nine years from home, & a total suspension, as it were to all my private concerns during that period, I am now endeavouring to obtain a knowledge of my Affairs & to put my business in some kind of order again. The deranged situation of my papers (occasioned by frequent hasty removals of them out of the enemy’s reach) makes it more difficult to affect these, than it otherwise would be; but by some Memo[randu]ms I have lately met with, it would seem that several Land Warrants which I had obtained from Lord Dunmore in my own right, & by purchase from Capt. John Roots & Lieut:(now, or lately the Revd Mr) Thruston under the Royal Proclamation of 1763, amounting in the whole to 10,000 acres, have, or ought to have been placed in the hands of the Surveyor of Augusta, Bottetourt or Fincastle, or partly in all, for execution;  but having come across nothing as yet which points precisely to the appropriation of them, and as the offices for those Counties are at a great distance from me, & possibly the Surveyors of them unknown, as there may have been changes within the period above mentioned to which I am a stranger; I

take the liberty to enquire of you, Sir, whether any Surveys, consequent of these warrants, have been returned to the Land Office since the beginning of the year 1774, in my name; besides one for 2813 acres which I have found a patent for, previous to that date —There were many Surveys made by Capt:Wm Crawford, (specially appointed for the purpose) & for which Patents have issued; they being for the 200,000 acres granted by the Proclamation of Govr Dinwiddie in the year 1754; which I mention that you may not be misled in your researches, by a discovery of these.
If upon examination of the Surveyors reports you should find any Surveys subsequent to the above date, in my name, or in partnership with others, (for I expected to be joined with Genl Andrew Lewis in a small tract on the waters of the Great Kanhawa, including a burning Spring; & with Wm Crawford in a tract at the confluence of the little Kanhawa & Ohio) I shall thank you for information thereof. And as there was some difficulty in the way of the latter, I shou’d be obliged to you for acquainting me if a survey of this spot has ever been returned, in the name of any other person, to the office—It being at the point of fork, will render the search easy, & as one Doctr Brisco set up a claim to it, his name, or that of Michael Cresap of Maryland who appears to have had pretensions of some kind or another to every good spot in the country, may render the search more easy. You will please to advert to the circumstance of there being two Kanhawa’s; & that this is distinguished by the appellation of the Little Kanhawa.
Having mentioned the name of Cresap, it reminds me of another matter which I must also request the favor of you to give me information upon—it is, whether if he has had any Surveys returned to the Land Office of this State, among them is one for about five or six hundred acres for a tract which is well known, & distinguished by the name of the round bottom on the Ohio, opposite to Pipe Creek, & a little above a creek call Capteening? He has, I find, arrested my Survey of it for 587 acres, made under all the legal forms & upon proper warrants, for no better reason that I could ever learn, than because it was a good bottom & convenient for him to possess it, & had it in his power to do it with impunity.
The length of time which I have been out of the State, & the changes which may have happened in the Constitution of it

since, may render these requests to you Sir, altogether improper; should this really be the Case, it makes an apology to you on my part necessary for the trouble of this application; but I must still pray your compliance with the requests; presuming, if the Land office should have been separated from that of the Secretary’s, it is nevertheless kept at Richmond, where you can have recourse to the records of it without much trouble, the doing of which would save time to me, & render a second application from me to any other office unnecessary. I am Sir Your Most obt &c.

G: Washington

